EXAMINER'S AMENDMENT

1.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
      Authorization for this examiner’s amendment was given in an interview with Richard Russo on February 2, 2021.
      The support for the amendment is found in instant specification (Example 1, Table 1 of instant specification).

2.  The application has been amended as follows: 
Claims 2-5, 10-11 are cancelled.

3. Claim 1 is amended as follows:


1.  (Currently Amended) A method of preparing a superabsorbent polymer, comprising:
introducing a polymerization initiator and a foaming agent into a reaction mixture while controlling the temperature of the reaction mixture at about 40OC to about 60OC, wherein the reaction mixture comprising an acrylic acid having 
polymerizing the reaction mixture to form a hydrogel polymer containing a first cross-linked polymer, wherein a maximum foaming point is reached within 40 to 60 seconds from a polymerization initiation point of the acrylic acid 
drying, pulverizing, and size-sorting the hydrogel polymer to form a base polymer powder; and

wherein the superabsorbent polymer particles have 1 min-absorbency of 125 g/g to 165 g/g for distilled water,
wherein the superabsorbent polymer particles have 1 min-absorbency of 30 g/g to 45 g/g for a 0.9 wt% sodium chloride aqueous solution,
wherein the surfactant is sodium dodecyl sulfate and present in the reaction mixture in an amount of 0.01 to 0.1 parts by weight based on 100 parts of the acrylic acid, and
wherein the foaming agent is sodium bicarbonate and present in an amount of 0.01 to 0.1 parts by weight based on 100 parts of the acrylic acid.



4.   Claim 7 is amended as follows:



the particles having a particle size of 150 µm to 850 µm is 90% or more.


5. Claims are renumbered as follows:
Claim 1 becomes claim 1.
Claim 6 becomes claim 2, dependent on claim 1.
Claim 7 becomes claim 3, dependent on claim 1.
Claim 8 becomes claim 4, dependent on claim 1.
Claim 9 becomes claim 5, dependent on claim 1.
Claim 12 becomes claim 6, dependent on claim 1.
Claim 13 becomes claim 7, dependent on claim 6.
Reasons for Allowance
6.  The following is an examiner’s statement of reasons for allowance:  the present claims are allowable over the closest uncovered prior art, namely, Nakatsuru et al (US 2012/0258851), Wattebled et al (US 2014/0312273) for the following reasons.

7.  Nakatsuru et al discloses a method for preparing cross-linked water-absorbable polyacrylic acid resin powder comprising:
1) introducing an acrylic acid-based monomer aqueous solution into a vessel, maintaining temperature in the range of 65 to 30ºC ([0485]-[0486]), introducing gas bubbles to disperse in the monomer solution ([0503], adding surfactant, an internal cross-linking agent and a polymerization starter ([0152]), and 
2) grinding the hydrogel crosslinked polymer to fine particles and classifying those ([0489]) ;
3) drying the hydrogel crosslinked polymer, and
4) surface cross-linking by heating in the presence of a surface cross-linking agent such as propylene glycol or butane diol ([0329]-[0330], [0336]-[0337], [0545]),
wherein the surfactant comprises sodium lauryl sulfate ([0258]). It is noted that the surfactant used in instant examples and cited in instant specification as preferable is sodium dodecyl sulfate (p. 6, lines 10-16 and Example 1 of instant specification), which is the same as sodium lauryl sulfate of Nakatsuru et al.
However, Nakatsuru et al discloses the foaming taking place by dispersing bubbles introduced by a gas, such as carbon dioxide or nitrogen gas, and not by use of sodium bicarbonate in an amount of 0.01-0.1 pbw based on 100 parts of the acrylic acid.

8.   Wattebled et al discloses a method for producing a water-absorbing polymer, including superabsorbent particles ([0089]) comprising the following steps:

2) adding an ionic surfactant and a foaming agent before admixing of initiator (Abstract; [0024]-[0034]);
3) adding the initiator and polymerizing and cross-linking the mixture in order to form a hydrogel polymer;
4) drying the hydrogel polymer;
5) grinding and sieving the water-absorbing polymer;
6) surface cross-linking the hydrogel polymer, and
7) drying and processing the polymer,
wherein polymerization is conducted in the presence of thermal initiators, redox initiators or photoinitiators ([0103]); 
polymerization is initiated within the temperature range of 0-90ºC ([0107]);
the foaming agent comprises sodium carbonate, potassium carbonate ([0065]);
the surface cross-linking is conducted at a temperature of 30-300ºC  in the presence of postcrosslinkers including diethylene glycol, triethylene glycol ([0114], [0118]).
However, Wattebled et al does not said ionic surfactant being sodium dodecyl sulfate used in amount of 0.01-0.1 parts by weight based on 100 parts of the acrylic acid and the use of sodium bicarbonate as a foaming agent in an amount of 0.01-0.1 pbw based on 100 parts of the acrylic acid.

9. Therefore, the present claims are allowable over the cited prior art.

10. Further, as shown by data in Table 1 of instant specification and by the additional examples provided in the Declaration under 37 CFR 1.132 filed on December 8, 2020, Applicants have demonstrated the criticality in using the sodium dodecyl sulfate as the surfactant in amount of 0.01-0.1 parts by weight based on 100 parts of the acrylic acid, and sodium bicarbonate as the foaming agent in an amount of 0.01-0.1 pbw based on 100 parts of the acrylic acid, for producing superabsorbent polymer particles having increased 1-min absorbency in both distilled water and 0.9% NaCl as claimed in instant invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764